              Case 1:20-cv-01509-SAB Document 7 Filed 10/27/20 Page 1 of 1



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   STEVEN EUGENE MOORE,                              )   Case No.: 1:20-cv-01509-SAB (PC)
                                                       )
12                    Plaintiff,                       )
                                                       )   ORDER GRANTING DEFENDANT’S
13            v.                                           MOTION TO SCREEN THE COMPLAINT
                                                       )
14                                                     )   (ECF No. 2)
     S. SHERMAN, et al.,
                                                       )
15                                                     )
                      Defendants.                      )
16                                                     )

17            Plaintiff Julian J. Alexander is proceeding pro se in this civil rights action pursuant to 42

18   U.S.C. § 1983.

19            On October 23, 2020, the instant action was removed from the Kings County Superior Court

20   and filed in this Court. Defendant Sherman requests that the Court screen Plaintiff’s complaint

21   pursuant to 28 U.S.C. § 1915A. Defendant’s request is granted, and the Court will screen Plaintiff’s

22   complaint in due course.

23
24   IT IS SO ORDERED.

25   Dated:        October 27, 2020
26                                                         UNITED STATES MAGISTRATE JUDGE

27
28

                                                           1
